F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                     August 2, 2006
                                    TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                      Clerk of Court


 HARTFORD INSURANCE
 CO M PAN Y O F THE M IDW EST;
 INTERSTATE IND EM NITY
 IN SU RAN CE C OM PA N Y ,

          Plaintiffs-Counter-
          Defendants - Appellees,
                                                        No. 05-2075
          v.                                          D. New M exico
                                             (D.C. No. CIV-04-742-LCS/KBM )
 CH AR LES D. CLINE; JUD ITH E.
 DAVIS,

          Defendants-Counter-
          Claimants - Appellants.



                            OR D ER AND JUDGM ENT *


Before SE YM OU R, HA RTZ, and M cCO NNELL, Circuit Judges.


      On October 12, 2005, this court certified the following question of law to

the New M exico Supreme Court:

            Is excluding domestic partners from the definition of family
      member in an automobile-insurance policy invalid as contrary to the
      public policy of the state of New M exico?


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
See Hartford Ins. Co. v. Cline, 427 F.3d 715, 716 (10th Cir. 2005).

       On June 20, 2006, the New M exico Supreme Court filed an opinion

answering the question in the negative. See Hartford Ins. Co. v. Cline,

No. 29,506, slip op. (N.M . June 20, 2006). That decision rejects the only

argument raised by the defendants in this appeal. M s. Davis is not a family

member of M r. Cline and therefore is not entitled to Uninsured

M otorist/U nderinsured M otorist Coverage under the insurance policies at issue.

Exercising our jurisdiction under 28 U.S.C. § 1291, we AFFIRM the judgment of

the district court.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -2-